NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 13-4390
                                    ___________

                          WAYNE LANCELOT CLARKE,
                            a/k/a WAYNE CLARKE,
                                          Petitioner

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                      Respondent

                     ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A088-445-084)
                   Immigration Judge: Honorable Andrew R. Arthur
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   June 20, 2014
            Before: FISHER, VANASKIE and ALDISERT, Circuit Judges

                            (Opinion filed: June 23, 2014 )
                                    ___________

                                     OPINION
                                    ___________

PER CURIAM

      Wayne Lancelot Clarke (“Clarke”) petitions for review of the decision of the

Board of Immigration Appeals (“Board”) denying his application for deferral of removal


                                           1
under the Convention Against Torture (“CAT”). For the reasons that follow, we will

deny the petition for review.

                                              I.

       Clarke, a native and citizen of Jamaica, entered the United States on a tourist visa

in 2002. In late 2012, he received a notice to appear charging him with removability

pursuant to 8 U.S.C. § 1227(a)(1)(B) as a nonimmigrant who entered the United States

and remained longer than permitted, pursuant to 8 U.S.C. § 1227(a)(2)(B)(i) as an alien

convicted of controlled substance violations, and pursuant to 8 U.S.C. § 1227(a)(2)(A) as

an alien convicted of an aggravated felony. During Clarke’s immigration hearing, in

which he participated pro se,1 he conceded removability on all charges but sought

deferral of removal under the Convention Against Torture (“CAT”). Clarke argued that,

prior to leaving Jamaica, he had been a police officer and had arrested and shot several

politically-connected gang members. He claimed that in both Jamaica and the United

States he and members of his family had received threats from people claiming to be

friends of the people he arrested and shot.

       The Immigration Judge (“IJ”) determined that Clarke was ineligible for asylum or

withholding of removal because his prior drug conviction constituted a particularly



       1
         The Immigration Judge informed Clarke of his right to counsel, sent Clarke a list
of affordable and pro bono attorneys and legal advisors, and gave Clarke two
continuances to find counsel. See Leslie v. Att’y Gen., 611 F.3d 171, 182 (3d Cir. 2010)
(holding that an immigration judge’s failure to “advise the respondent of the availability
of free legal services and to ascertain that the respondent has received a list of such
programs” invalidates a subsequently entered removal order) (internal quotation marks
omitted).
                                              2
serious crime. See 8 U.S.C. §§ 1158(b)(2)(A)(ii), 1231(b)(3)(B)(ii). The IJ then

reviewed Clarke’s evidence of political corruption, including the influence of gangs on

public officials, but found that the Jamaican government has made progress in rooting out

police corruption. The IJ additionally found that Clarke had received protection from a

fellow police officer while he still resided in Jamaica, and that he might receive

protection should he return to Jamaica. The IJ concluded that Clarke failed to show that

it was more likely than not that he would be subject to torture by or at the instigation of,

or with the consent or acquiescence of, a public official or other person acting in an

official capacity if he were to be returned to Jamaica. Accordingly, the IJ ordered

Clarke’s removal to Jamaica.

       Clarke appealed the IJ’s CAT determination to the Board of Immigration Appeals

(“the Board”), and also argued that the IJ had violated his due process rights by

interrogating him with over 250 questions, some of which interrupted his testimony.2

The Board determined that the IJ had a duty to develop the record by asking Clarke a

number of questions, especially in light of the fact that Clarke was not represented by

counsel. The Board also found that the Jamaican government was seeking to protect

retired officers by, among other things, deploying additional security when necessary.

The Board then concluded that Clarke had neither suffered a due process violation nor

demonstrated a clear probability of torture by or at the instigation of, or with the consent




       2
        Clarke did not contest the IJ’s determination that he had been convicted of an
aggravated felony and particularly serious crime.
                                              3
or acquiescence of, the Jamaican government. On those grounds, the Board dismissed

Clarke’s appeal.

         Clarke petitions for review.

                                             II.

         We have jurisdiction under 8 U.S.C. § 1252 and review only the Board’s

disposition except to the extent that the Board’s order defers to the IJ’s ruling. See

Huang v. Att’y Gen., 620 F.3d 372, 379 (3d Cir. 2010). In a case where the petitioner’s

removal order is based on a conviction for a controlled substance offense or aggravated

felony, our jurisdiction is limited to the review of constitutional claims and questions of

law. See 8 U.S.C. § 1252(a)(2)(C)-(D); Green v. Att’y Gen., 694 F.3d 503, 506 (3d Cir.

2012).

         Clarke has conceded that he was convicted of a controlled substance offense and

aggravated felony, but argues that the IJ violated his due process rights by interrupting

his testimony with more than 250 questions. This is a constitutional claim over which we

have jurisdiction. See 8 U.S.C. § 1252(a)(2)(D). To establish a due process violation,

Clarke “must show that he was denied a full and fair hearing, which includes a neutral

and impartial arbiter of the merits of his claim and a reasonable opportunity to present

evidence on his behalf.” Abulashvili v. Att’y Gen., 663 F.3d 197, 207 (3d Cir. 2011)

(internal quotation marks omitted). “The Due Process Clause does not allow a neutral

hearing officer to become the functional equivalent of counsel for one of the parties . . . .”

Id. at 208. Here, Clarke asserts that the IJ asked him more than 250 questions,


                                              4
interrupted his testimony, and exhibited bias in favor of the Government. However, in

light of the fact that Clarke appeared pro se at his removal hearing, we agree with the

Board that the IJ’s questions were necessary to develop the record and did not obstruct

Clarke’s ability to testify. See Abdulrahman v. Ashcroft, 330 F.3d 587, 596-97 (3d Cir.

2003). The record does not show that the IJ lacked courtesy or acted unprofessionally

towards Clarke, see id. at 597, nor does it indicate that the IJ took over the Government’s

cross-examination for any purpose other than to clarify details for the record, cf.

Abulashvili at 207-08. Clarke’s due process claim is therefore meritless.

       Clarke also claims that the IJ and Board applied an incorrect legal standard to his

CAT claim. This, too, is a question of law over which we have jurisdiction. See

Pieschacon-Villegas v. Att’y Gen., 671 F.3d 303, 309-10 (3d Cir. 2011). To be eligible

for CAT relief, an alien must show that it is more likely than not that he will be tortured if

removed to the country in question. 8 C.F.R. § 1208.16(c)(2). “Torture” consists of the

intentional infliction of “severe pain or suffering . . . by or at the instigation of or with the

consent or acquiescence of a public official or other person acting in an official capacity.”

8 C.F.R. § 1208.18(a)(1). An alien need not show that the government possesses actual

knowledge of torturous conduct; rather, he can establish governmental acquiescence to

torture by demonstrating that the government is willfully blind to the perpetrator’s

activities. Silva-Rengifo v. Att’y Gen., 473 F.3d 58, 69 (3d Cir. 2007). Here, the Board

assessed whether Clarke demonstrated “a clear probability of torture by or at the

instigation of or with the consent or acquiescence of the Jamaican government (to include


                                                5
the concept of willful blindness),” and concluded that he had not. Because this standard

is consistent with Silva-Rengifo, there is no merit to Clarke’s claim that the IJ and Board

applied an incorrect legal standard.

       Clarke also asserts that the IJ and Board failed to address evidence of the Jamaican

government’s willful blindness. This issue is within our jurisdiction. See Huang, 620
F.3d at 388. While the Board “must provide sufficient analysis to demonstrate that it has

truly performed a full review of the record,”3 id., the Board “need not discuss every piece

of evidence mentioned by an asylum applicant,” see Green at 509. Here, the Board

reviewed the record, including all documentation submitted by Clarke, and found that the

Jamaican government has made efforts to protect retired police officers. On that basis,

the Board concluded that Clarke had not demonstrated a clear probability of torture. This

is therefore not a case where the Board can be said to have ignored Clarke’s favorable

evidence. See Green at 509.

       However, to the extent that his third claim is, in substance, a challenge to the

Board’s weighing of the evidence and conclusion that the Jamaican government would

not be willfully blind to his torture, those are factual issues that we lack jurisdiction to

review. See id. at 507-08; Kaplun v. Att’y Gen., 602 F.3d 260, 271-72 (3d Cir. 2010).




       3
         In Huang, this Court emphasized that the Board’s review “must reflect a
meaningful consideration of the record as a whole” when the Board reaches a different
conclusion than the IJ. 620 F.3d at 387. That is not the case here, as the Board upheld
the IJ’s conclusion.
                                               6
       Finally, because Clarke failed to appeal to the Board the IJ’s determination that he

had been convicted of a particularly serious crime, he did not preserve that issue for our

review. See Lin v. Att’y Gen., 543 F.3d 114, 121 (3d Cir. 2008).

       Accordingly, we will deny the petition for review.




                                             7